t c memo united_states tax_court estate of frederick carl gloeckner deceased joseph a simone and douglas dillon co-executors petitioner v commissioner of internal revenue respondent docket no filed date r determined a deficiency in federal estate_tax liability r contends that decedent’s executors underreported the value of certain shares of stock in a closely_held_corporation that d held on the date of his death those shares were subject_to a restrictive agreement that obligated decedent’s executors to sell and the company to buy a certain number of shares r contends that the value of d’s shares is dollar_figure the executors contend that the value of those shares is dollar_figure which is the amount received by the estate pursuant to the restrictive agreement held the price term in the restrictive agreement does not control the value of the stock for federal estate_tax purposes held further the value of the stock for federal estate_tax purposes is dollar_figure james e daniels and steven d goldberg for petitioner drita tonuzi and cheryl a mcinroy for respondent memorandum findings_of_fact and opinion halpern judge respondent determined a deficiency in federal estate_tax liability of dollar_figure the sole issue remaining for decision is the value of certain shares of stock that frederick carl gloeckner decedent owned on the date of his death all section references are to the internal_revenue_code in effect at the time of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some facts have been stipulated and are so found the stipulation of facts filed by the parties and accompanying exhibits is incorporated herein by this reference decedent decedent died testate on date the co-executors of decedent’s estate the estate are joseph a simone and douglas dillon collectively the executors decedent was survived by a nephew a niece a grandnephew and a grandniece his kin fred c gloeckner company fred c gloeckner co inc the company is a new york corporation organized in at least until the time of decedent’s death the principal_place_of_business of the company was in new york city at the time of decedent’s death he owned big_number shares of stock in the company big_number shares of common_stock big_number shares of 4-percent preferred_stock and big_number shares of 6-percent preferred_stock sometimes collectively decedent’s shares the company was in the business of selling horticultural products such as plants foliage bulbs seeds and supplies at wholesale the company did not sell cut flowers or other finished products at retail the redemption agreement on date the shareholders of the company were decedent gustav h poesch poesch and leonard j seiger seiger each shareholder owned both common_stock and 4-percent preferred_stock on that date those shareholders subscribed to an agreement restricting their rights to dispose_of their shares of stock in the company the redemption agreement the redemption agreement restricted the right of each subscriber to dispose_of his shares during his lifetime the parties agreed that if a shareholder decided to transfer any of his shares the company had the option for a period of months to purchase those shares that the shareholder wished to transfer they also agreed that if a shareholder ceased to be connected with the company for a reason other than death the company had the option to purchase all of that shareholder’s shares the option_price for the preferred shares was the shares’ par_value plus an amount equal to any accumulated but unpaid dividends the option_price for the common shares was dollar_figure a share the redemption agreement provided for yearly revaluations of the option_price for common shares joseph a simone joseph a simone simone went to work for the company in he had just graduated from college and his first job with the company was that of office boy simone continued his education after starting work with the company earning an mba from fordham university in also by simone was involved in every facet of the company’s operations subsequently he became an officer of the company simone was elected to the board_of directors of the company in or simone and decedent developed a close personal relationship decedent loaned simone money dollar_figure in and dollar_figure in a later year decedent named simone a beneficiary in wills executed by decedent between and the redemption agreements in decedent entered into an agreement restricting his rights and the rights of the executors of his estate to dispose_of his shares of stock in the company the redemption agreement at that time the stock of the company was held by decedent poesch and simone as follows the company issued the 6-percent preferred shares sometime continued common_stock shareholder number of shares percentage decedent big_number poesch simone preferred_stock number of shares number of shares shareholder of preferred of preferred decedent big_number big_number poesch big_number big_number f c g foundation big_number decedent strongly believed that the best interests of the company would not be served if it were owned and managed by outsiders including his family members decedent also believed that simone was the best candidate to be the chief executive of the company decedent’s plan of corporate succession was to have simone both own and manage the company at the time of the redemption agreement the company’s senior management consisted of decedent poesch and simone poesch refused to enter into a similar redemption agreement simone however did enter into a similar redemption agreement at the time of the redemption agreement decedent wa sec_1 continued after the redemption agreement was signed years old poesch wa sec_77 years old and simone wa sec_34 years old among other things the redemption agreement provided that upon decedent’s death the company would redeem from decedent’s estate a sufficient number of decedent’s shares to provide decedent’s executors with the funds necessary to pay death taxes funeral_expenses and administration_expenses the mandatory redemption the company had the option to purchase additional shares the optional redemption the redemption agreement also gave the company a right_of_first_refusal restricting decedent’s right to transfer his shares during his life when executed the redemption agreement did not contain any price terms in order to establish those price terms the parties agreed kpmg benchmark benchmark would appraise the value of the company’s shares the appraisal and that appraisal value would control the agreement’s price terms decedent did not further negotiate the price terms in the redemption agreement the values in the appraisal were later entered onto the redemption agreement those values were as follows common shares dollar_figure a share 4-percent preferred shares dollar_figure a share 6-percent preferred shares dollar_figure a share the redemption agreement provided that with respect to the mandatory redemption the company was required to pay the redemption price to the estate in a lump sum either in cash or by certified check with respect to the optional redemption and the right_of_first_refusal the company could either pay the entire purchase_price in cash or by certified check or pay the purchase_price in equal semi-annual payments over a period not to exceed years the will in simultaneously with entering into the redemption agreement decedent executed a new will the will decedent wished his kin to receive the assets of his estate other than his shares in the company he did not wish his kin to bear any portion of either the taxes on his estate or the expenses of administering the estate he wished simone to receive his common shares in the company the provisions of the will are consistent with decedent’s wishes in particular with respect to simone one provision of the will provides that decedent’s shares of stock in the company that are not redeemed pursuant to the redemption agreement pass to simone by another provision of the will decedent bequeaths dollar_figure to simone the gift simultaneously with decedent’s execution of the will he gave simone shares of common_stock in the company which represented a 4-percent ownership_interest in the company the sale on date the company redeemed all of poesch’s common_stock the sale the company redeemed poesch’s stock for dollar_figure a share that amount was to be paid in five equal annual installments with interest of percent poesch died prior to the trial of this case redemption of decedent’s stock decedent died on date under the redemption agreement the company was obligated to purchase from decedent’s estate sufficient shares to provide decedent’s executors with the funds necessary to pay death taxes and certain other obligations decedent’s assets other than his shares in the company had substantially appreciated in value to provide decedent’s executors with the funds necessary to pay death taxes and other expenses the company was required to redeem all of decedent’s shares the company however was insufficiently liquid to pay for all of those shares in a lump sum therefore on date the company and the estate entered into an agreement amending the redemption agreement the amendment the amendment allows the company to make installment payments in redemption of decedent’s shares the sherman appraisal respondent’s expert henry sherman sherman determined that the aggregate value of decedent’s shares in the company on date was dollar_figure sherman determined that on that date the value of each share of common 4-percent preferred and 6-percent preferred_stock was dollar_figure dollar_figure and dollar_figure respectively because he could find no acceptable comparable companies sherman did not analyze the values of comparable companies in determining the value of decedent’s shares sherman gave little or no weight to the sale also respondent instructed sherman not to consider the redemption agreement moreover sherman did not make a site inspection of the company’s premises interview the management of the company secure information about the company from potential outside sources such as suppliers customers competitors or financial institutions or obtain information about the company’s competitors finally the only information that sherman had on the industry in which the company did business consisted of retail sales data that was provided by a trade_association the company and the horticultural industry the company in date the company was not operated in the most profitable manner in order to maintain its sales levels the company relied to a significant extent on many slow- paying customers the company used antiquated methods for processing and tracking orders and accounts many of the company’s operations were not computerized and sales orders were recorded manually the company’s administrative offices were understaffed and because of the company’s new york city location it was difficult to recruit workers with a satisfactory knowledge of horticulture trends in the horticultural industry retail sales of horticultural products increased approximately dollar_figure million percent from to that rate constituted a decreased rate of growth from previous years some of the industry growth at the retail level came from sales of imported horticultural products because the company sold products only to wholesalers it did not necessarily benefit from retail growth in addition to foreign competition the company faced competition from mass merchandisers and discounters the growing presence of those competitors at the retail level exerted downward pressure on wholesale prices adversely affecting the company which sold to wholesalers finally the company did not make arrangements to secure exclusive sources of supply for its specialized products whereas the company’s competitors had made such arrangements those arrangements enabled the company’s competitors to command higher prices for their goods estate_tax_return the executors timely filed form_706 united_states estate and generation skipping transfer_tax return on that return the executors reported that the value of decedent’s shares was dollar_figure that was the amount_paid for the shares under the redemption agreement the executors elected alternate_valuation as provided for in sec_2032 value of decedent’s shares the value of decedent’s shares on the alternate_valuation_date was dollar_figure opinion i introduction a questions presented this case concerns the value for federal estate_tax purposes of certain shares of stock in fred c gloeckner co the company owned by decedent at the time of his death the executors of decedent’s estate valued those shares at dollar_figure on the estate_tax_return they filed in the statutory_notice_of_deficiency respondent determined that the value of the shares decedent’s shares was dollar_figure at trial however respondent conceded that the value of decedent’s shares was at most dollar_figure b arguments of the parties the executors claim that the value of decedent’s shares is the value stated in the estate_tax_return because that is the amount_paid by the company pursuant to the redemption agreement they argue that the redemption agreement established the fair_market_value of those shares because it was a binding agreement entered into for a valid business_purpose see 194_f2d_396 2d cir 82_f2d_166 2d cir 57_f2d_682 2d cir respondent argues that the redemption agreement does not establish the fair_market_value of decedent’s shares and that the fair_market_value is the value determined by respondent’s expert witness henry sherman sherman respondent argues that the redemption agreement does not establish the fair_market_value of decedent’s shares because the redemption agreement is not a binding contract under new york law sec_2703 requires that we disregard the redemption agreement and the price established by the redemption agreement cannot be trusted because the agreement is simply a substitute for a testamentary device c approach of the court we disagree with respondent’s arguments that the redemption agreement is not binding or that sec_2703 requires that we disregard the agreement we agree with respondent’s argument however that the redemption agreement is a substitute for a testamentary_disposition designed to pass decedent’s shares for less than full and adequate_consideration we do not agree with respondent that the value of decedent’s shares is the value determined by respondent’s expert we have found that the value of decedent’s shares on the alternate_valuation_date was dollar_figure ii the redemption agreement is a valid contract a introduction respondent argues that the redemption agreement is invalid under new york law for any of the three following reasons it was not supported by consideration the price term was originally left blank thus rendering the contract void for indefiniteness or as the controlling shareholder decedent was free to ignore its terms respondent has not convinced us that any of those reasons has merit b consideration given the preexistence of the redemption agreement respondent contends that decedent’s promises contained in the redemption agreement do not constitute legal consideration decedent’s promises under the redemption agreement however differ from decedent’s promises under the redemption agreement among other things the redemption agreement does not deal with the 6-percent preferred_stock which stock had not been issued in while the redemption agreement does we do not think that a new york court would find the agreement void for want of consideration cf 427_fsupp_500 s d n y holding the contract at issue invalid for want of consideration because one of the parties to that contract was already bound under a prior contract to perform acts identical to the acts that it agreed to perform under the contract at issue affd 636_f2d_1203 2d cir c open price term new york courts will enforce a contract where the parties leave the price term open provided that the parties intended to enter into a contract and the price can be determined objectively without the need for new expressions by the parties cobble hill nursing home inc v henry warren corp n e 2d n y the redemption agreement was enforceable because the price terms therein could be objectively determined by reference to the appraisal see in re mcmanus n y s 2d app div holding that a contract that restricted the transfer of closely held corporate stock was valid notwithstanding the open price term because the price could be computed in accordance with a formula contained in the agreement affd n e 2d n y d controlling shareholder finally respondent argues that decedent’s complete control_over the affairs of the corporation made the agreement meaningless and nonbinding during his lifetime respondent however offers no support for that assertion in the absence of evidence indicating that decedent simone or the company viewed the redemption agreement itself as something other than a valid and enforceable contract we will not ignore the redemption agreement see in re estate of spaziani n y s 2d sur ct new york courts will enforce restrictions on a shareholder’s right to dispose_of his stock respondent has proven no facts showing the invalidity of the redemption agreement e conclusion we find that the redemption agreement was a valid and enforceable contract under new york law iii sec_2703 is inapplicable with an exception not here relevant sec_2703 provides a general rule--for purposes of this subtitle the value of any property shall be determined without regard to-- any option agreement or other right to acquire or use the property at a price less than the fair_market_value of the property without regard to such option agreement or right or any restriction on the right to sell or use such property sec_2703 applies to any right or restriction created or substantially_modified after date omnibus budget reconciliation act of publaw_101_508 sec e a ii 104_stat_1388 because the executors elected alternate_valuation as provided for in sec_2032 we assume that decedent’s shares were valued for estate_tax purposes as of date respondent argues that in valuing decedent’s shares we should disregard the redemption agreement because of the amendment the redemption agreement was entered into before the effective date of sec_2703 the amendment however was entered into on date which with regard to amendments is after the effective date of sec_2703 nevertheless date also is a date after date the alternate_valuation_date as of that date date the redemption agreement was unamended sec_2703 is inapplicable iv redemption agreement not controlling a background sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2031 states the value of the gross_estate of the decedent shall be determined by including to the extent provided for in this part the value at the time of his death of all property real or personal tangible or intangible wherever situated sec_2032 provides that the value of the gross_estate may be determined as of a date that generally is months after the decedent’s death if the executor so elects the standard for valuation is fair_market_value sec_20_2031-1 estate_tax regs defines fair_market_value as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts sec_2031 in particular addresses the valuation of stock not listed on an exchange courts have long held that with respect to stock in a closely_held_corporation the price term in a restrictive buy- sell or redemption agreement a restrictive agreement can fix the value of the stock for federal estate_tax purposes see 194_f2d_396 2d cir 82_f2d_166 2d cir 57_f2d_682 2d cir since the above three cases were decided the courts have developed a set of requirements for determining whether the price set forth in a restrictive agreement controls for purposes of the federal estate_tax recently we summarized those requirements in estate of lauder v commissioner t c memo it is axiomatic that the offering price must be fixed and determinable under the agreement in addition the agreement must be binding on the parties both during life and after death finally the restrictive agreement must have been entered into for a bona_fide business reason and must not be a substitute for a testamentary_disposition citations omitted sec_20_2031-2 estate_tax regs embodies the three elements of the lauder analysis even if the decedent is not free to dispose_of the underlying securities at other than the option or contract_price such price will be disregarded in determining the value of the securities unless it is determined under the circumstances of the particular case that the agreement represents a bona_fide business arrangement and not a device to pass the decedent’s shares to the natural objects of his bounty for less than an adequate_and_full_consideration in money or money’s worth in estate of lauder v commissioner supra we made clear that it is insufficient that an agreement serve a bona_fide business_purpose for the price set forth in the agreement to control the agreement also must not constitute a testamentary device id b business arrangement testamentary device we have no doubt that the redemption agreement served both business and testamentary purposes on brief the executors concede the following decedent had dual motives for the redemption agreement a succession plan for the company and an estate_tax plan to transfer the bulk of his assets to his kin free and clear of federal and state estate_taxes and administration_expenses moreover the executors admit decedent’s objective to perpetuate his company’s existence may have in theory reduced the incentive to achieve the highest possible price for his heirs nevertheless the executors insist there is no evidence in the record from which one could reasonably conclude as a factual matter that decedent was willing to sacrifice a higher purchase_price at the expense of his kin we agree with that statement so far as it goes it must be remembered however that the kin would suffer only if the agreement price for the shares was inadequate to fund death taxes and certain other expenses except to the extent necessary to fund those liabilities decedent’s common shares had been bequeathed to simone the relevant beneficiaries under the will are thus decedent’s kin and simone if we assume that decedent’s testamentary intent was to maximize the benefit to both groups so long as neither group benefited at the expense of the other then it is consistent also to assume that decedent had no interest in the shares being valued for estate_tax purposes at an amount greater than necessary to fund death taxes and certain other expenses indeed it is consistent to assume that decedent had an interest in not having the shares valued at an amount greater than necessary to satisfy those liabilities that is because a greater value would not benefit the kin while at the same time the resulting increase in the estate_tax would only further burden the company which was required to redeem the shares in an amount sufficient to fund the death taxes and other expenses and by the same token reduce the value of the bequest to simone who wa sec_52 years younger than decedent based on the foregoing analysis we believe that the inference fairly may be drawn that decedent entered into the redemption agreement for among other purposes a testamentary purpose viz to reduce the tax on his estate we are not persuaded to the contrary by the fact that simone entered into a similar agreement simone received the shares subject_to his agreement pursuant to decedent’s overall plan and simone likely took into account his own possible future benefit from ascribing to the shares a value that would be a low estate_tax_value in the decedent’s estate in estate of lauder v commissioner supra to determine whether we should disregard the inference that the agreement there in question was designed to serve a testamentary purpose we looked to whether the price to be paid for the decedent’s stock under the agreement reflected adequate_and_full_consideration in money or money’s worth as of the date the agreement was executed the burden is on the executors to prove that the price to be paid for decedent’s shares under the redemption agreement reflected adequate_and_full_consideration in money or money’s worth when the agreement was executed rule a the executors have failed to carry that burden the price terms in the redemption agreement were determined pursuant to the appraisal the appraisal was the subject of a motion in limine by respondent to exclude that document from evidence because of the executors’ failure to comply with rule f which concerns itself with expert witness reports respondent’s motion was granted and the appraisal was not received in evidence as an expert witness report simone testified that as of the time of decedent’s death and based in part of his review of the appraisal the value of the company was in the range of dollar_figure million although we found simone’s testimony to be forthright and it is generally accepted that an owner is competent to testify as to the value of his property eg juden v commissioner tcmemo_1987_302 affd 865_f2d_960 8th cir root v commissioner tcmemo_1981_330 o’rourke v commissioner tcmemo_1981_279 simone did not convince us that the prices set in the redemption agreement reflected adequate_and_full_consideration the weight to be given to the testimony of an owner of property as to the value of the property depends upon the owner’s knowledge experience_method of valuation and other relevant considerations e g root v commissioner supra o’rourke v commissioner supra in simone had less than a 1-percent ownership_interest in the company and that interest he obtained by gift his testimony as to value was based in part on the appraisal which is not in evidence as an expert witness report simone also stood to profit by a low estate_tax_valuation of the decedent’s shares we accord no weight to simone’s testimony as to what was adequate_and_full_consideration in on date the company redeemed all of poesch’s common_stock for dollar_figure a share that transaction occurred not long after decedent entered into the redemption agreement and for that reason might be considered some evidence of whether the price to be paid for the decedent’s stock under the redemption agreement reflected adequate_and_full_consideration in money or money’s worth as of the date of that agreement see eg 79_tc_938 for unlisted stocks near contemporaneous sales in the normal course of business are the best criteria of market_value poesch however owned only percent of the common_stock of the company no doubt therefore he was forced to accept some discount 101_tc_412 cases involving the valuation of minority holdings in close_corporations ordinarily consider a discount or discounts because the stock is a minority holding and is not publicly traded poesch did not testify since he died shortly after decedent we cannot determine from the evidence in the record how much discount poesch was forced to bear in other words we cannot work backwards from the dollar_figure a share accepted by poesch to an undiscounted value we are unpersuaded that the undiscounted value of poesch’s shares was dollar_figure the amount determined for the common shares under the redemption agreement although we have considered poesch’s sale in determining the value of decedent’s shares as of the alternate_valuation_date see infra section v we do not believe that that sale is persuasive evidence that the price to be paid for the decedent’s stock under the redemption agreement reflected adequate_and_full_consideration in money or money’s worth when the agreement was executed for the reasons stated and considering the record as a whole we find that the executors have failed to carry their burden of proving that the price to be paid for decedent’s shares under the redemption agreement reflected adequate_and_full_consideration in money or money’s worth as of the date of execution of the agreement v fair_market_value of decedent’s shares disregarding the redemption agreement we must determine the fair_market_value of decedent’s shares on the alternative valuation_date we discount much of simone’s testimony for reasons similar to those previously stated respondent has conceded that the value of decedent’s shares is no greater than dollar_figure we accept that concession and also find sherman’s opinion to be helpful in determining the fair_market_value of decedent’s shares we do not however completely agree with sherman because we find some weaknesses in his analysis of the value of decedent’s shares first sherman did not make an on-site inspection of the company or interview the company’s management second he could find no comparable companies on which to base his valuation third we believe that sherman did not adequately consider the effect of competition on the company’s value the company sold in the wholesale market the company was in a poor competitive position vis-a-vis its domestic competitors some of which were vertically integrated in addition sherman did not adequately analyze the impact of international competition on the company’s value in analyzing the conditions in the horticultural industry sherman only analyzed retail sales figures sherman however made no effort to determine the extent to which the growth in the horticultural industry’s retail sales was attributable to goods imported for retail_sale that issue is quite important to a proper determination of the company’s value a sharp increase in retail sales of imported goods could cause a sharp decrease in the company’s value because the company only sold products at the wholesale level finally sherman did not take into consideration the sale by poesch the sale was at a discount and we are unable to determine at how much of a discount see section iv supra nevertheless we do not believe that the sale should have been disregarded by sherman for the above reasons and considering the record as a whole we have found that the value of decedent’s shares on the alternate_valuation_date was dollar_figure we sustain respondent’s determination_of_a_deficiency to the extent consistent with our findings decision will be entered under rule
